In this case the chancellor observed that considered as a mere arbitration, perhaps an award made on Sunday might be invalid, so that it could not be legally enforced. But that if it was carried into effect, by the subsequent act of the parties, although the award formed the general basis of those acts — they would be binding. That the making an award is in the nature of a judicial act, which cannot be done on Sunday. But that agreements and contracts to create or discharge debts or responsibilities are not void because made on that day, unless prohibited by statute.
Decree appealed from affirmed, with costs.